DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-10, in the “Response to Election / Restriction Filed - 07/25/2022”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claim 11-20 are withdrawn, and elected claims 1-10 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (143; Fig 14; [0020]) = (element 143; Figure No. 14; Paragraph No. [0020]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii).
1. Fujii teaches A micro-electromechanical (MEM) relay comprising (see the entire document, Figures 14, 18a-18c, specifically, fourth embodiment Fig 11; [0090]; and as cited below):


    PNG
    media_image1.png
    423
    479
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    336
    610
    media_image2.png
    Greyscale

                      Fujii Figure 14                                             Fujii Figure 18(a)-18(b)
1. A micro-electromechanical (MEM) relay comprising (Fig 14+): 
a movable actuator electrode (143) attached to a substrate (comprising {120, 140}; [0020]) by two cantilever beams (142a, 142b; Fig 18a); 
three separated fixed electrodes ({122, 136,137}; Figs 14, 20(d); [0091-0092]) also attached to the substrate (120) located below the actuator electrode, the three separated fixed electrodes including a gate electrode (122), and input electrode (136) and an output electrode (137); 
a conductive contact bar (148; Fig 17, [0093]) attached to the actuator electrode; 
the contact bar electrically isolated (by an insulating film 147; Fig 19(c); [0101]) from the actuator electrode; 
the actuator electrode (143) and the gate electrode (122) constructed such that application (depicted in Fig 18(a)- 18(c)) of an applied voltage greater than a particular threshold voltage applied between the actuator electrode (143) and the gate electrode (122) causes the actuator electrode (143) to be pulled toward the gate electrode by electrostatic force causing the contact bar (148; Fig 18(b), [0093]) to make contact with both (136,137) the input electrode and the output electrode shorting the input electrode to the output electrode.  
2. Fujii as applied to the MEM relay of claim 1, further teaches, wherein the two cantilever beams (22) act as springs causing the actuator electrode to separate from the gate electrode when the applied voltage is removed (Fig 18(a)).  
3. Fujii as applied to the MEM relay of claim 1, further teaches, wherein, the contact bar (148) is electrically isolated from the actuator electrode by a dielectric layer (by an insulating film 147; Fig 19(c); [0101])
8. The MEM relay of claim 1, wherein the actuator electrode comprises three separate layers ({161,162,163},147,148; Figs 19(a)-19(d); [0101]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii) in view of Kawae; Daisuke et al. (US 20080297320 A1; hereinafter Kawae), and in further view of Rogers; John E. (US  9185820 B2; hereinafter Rogers).
4. Fujii as applied to the MEM relay of claim 3, does not expressly disclose, wherein the dielectric layer is a polyamide (disclosed instead 147 as SiO2 film; Fig 19(c); [0101]) and is approximately 12 μm thick.
  However, in the analogous art, Kawae teaches a charge accumulation circuit controls the electrostatic switch ([abs, 0059]), wherein [0099] an insulating film is formed as a single layer or a laminate using an inorganic material such as an oxide of silicon or a nitride of silicon, an organic material such as polyimide, polyamide, benzocyclobutene, acrylic, or epoxy, a siloxane material. In effect, Kawae recognizes that silicon oxide and polyamide material for insulating material are functionally equivalent.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Fujii’s functionally equivalent silicon oxide by another functionally equivalent material polyamide as taught by Kawae. Thus, inter alia, the limitation “the dielectric layer is a polyamide” is not patentable over the combination of (Fujii and Kawae). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II].
But, the combination of (Fujii and Kawae) is silent on (the dielectric layer) is approximately 12 μm thick.
  However, another analogous art, Rogers teaches a charge accumulation circuit controls the electrostatic switch ([abs, 0059]), wherein [0099] the dielectric layers described herein will generally have a thickness of between 1 μm to 20 μm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Rogers’ thickness for the combination of (Fujii and Kawae)’s dielectric layer, such that, the combination of (Fujii, Kawae and Rogers) relay has (the dielectric layer) is being approximately 1-20 μm (12 μm see obvious as MPEP 2144.05, I, below) thick, since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
As noted above, the combination of (Fujii, Kawae and Rogers) does not expressly disclose “the dielectric layer is approximately 12 μm thick (teaches 1-20 μm thick). However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the range 1-20 um thick (the range disclosed in the prior art of record) to arrive at the recited limitation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii) in view of Russo; Sheila et al. (US 20200315429 A1; hereinafter Russo).
5. Fujii as applied to the MEM relay of claim 1, is silent on, wherein the actuator electrode is approximately 18 μm thick copper sheet.  
However, in the analogous art, Russo teaches in ([0054]) an actuator, DuPont PYRALUX, copper/polyimide wherein 18-μm-thick copper and on top layer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Russo’s configuration of electrode layer for (Fujii and Morianz) electrode layer, such that  the actuator electrode is approximately 18 μm thick copper sheet, since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii) in view of Morianz; Mike et al. (US 20190246501 A1; hereinafter Morianz).
6. Fujii as applied to the MEM relay of claim 1, does not expressly disclose, wherein the substrate is a portion of an FR4 copper-clad printed circuit board.
However, it is well known structure a semiconductor device, wherein the substrate is a portion of an FR4 copper-clad printed circuit board. For example, in the analogous art, Morianz teaches a semiconductor device for efficiently embedding a component in a component carrier ([0003]), wherein ([0042]) the preferred materials for PCB technology, the electrically conductive layer structures are made of copper, whereas the electrically insulating layer structures may comprise resin and/or glass fibers, so-called prepreg or FR4 material.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Morianz’s material and layer configuration for Fujii’s  substrate  (120), and thereby the combination of (Fujii and Kawae) relay will have a portion of an FR4 copper-clad printed circuit board, given how extremely well-known it is to have material and layer configuration of the substrate is a portion of an FR4 copper-clad printed circuit board, and thus facilitates various electrically conductive layer structures to be connected to one another in a desired way by forming through-holes through the laminate and have a cheaper solution (Morianz [0042]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii) in view of Morianz; Mike et al. (US 20190246501 A1; hereinafter Morianz), and in further view of Jesme; Ronald D. et al. (US  20180068214 A1; hereinafter Jesme)
7.  The combination of (Fujii and Morianz) as applied to the MEM relay of claim 6, is silent on the thickness of FR4 copper-clad, while teaches wherein the FR4 copper-clad circuit board has a copper layer (approximately 35 μm thick, and a support layer approximately 0.7mm thick).  
However, in the analogous art, Jesme teaches in ([0054]) copper-clad boards having a 35 μm thick copper layer on an FR4 fiberglass substrate (0.7874 mm substrate thickness.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Jesme’s layers thickness for the combination of (Fujii and Morianz) substrate layers , such that  the FR4 copper-clad circuit board has a copper layer approximately 35 μm thick, and a support layer approximately 0.7mm thick, since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii) in view of (Russo; Sheila et al. US 20200315429 A1; hereinafter Russo; Kawae; Daisuke et al. US 20080297320 A1; hereinafter Kawae; and Rogers; John E. US  9185820 B2; hereinafter Rogers), and in further view of Mansky; Paul (US  20160014896 A1; hereinafter Mansky)
9. the combination of (Fujii, russo, Kawae and Rogers) as applied to the MEM relay of claim 8, 4, 5, while teaches wherein the three layers include 
a top layer of approximately 18 μm thick copper sheet (claim 5 rejection in section iii, supra); 
a middle layer of approximately 12 μm thick polyimide (147; claim 4 rejection in section ii, supra); 
a bottom layer (148) of approximately (18 μm thick copper), the bottom layer forming the contact bar (148; claim 1 rejection in section i, supra), but is silent on the bottom layer of approximately 18 μm thick copper.
However, in the analogous art, Mansky teaches ELECTRICAL CONTACTS IN LAYERED STRUCTURES ([Title]), wherein ([0120]) contact is 18 μm thick copper with Ni/Au plating.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Mansky’s configuration of electrode layer for (Fujii and Morianz) bottom layer, such that  the bottom layer of approximately 18 μm thick copper, since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, Mitsuru et al. (US 20020163408 A1; hereinafter Fujii) in view of Hallay; Alexander R (US 4695771 A; hereinafter Hallay).
10. Fujii as applied to the MEM relay of claim 1, is silent on, wherein the particular threshold voltage is approximately 240 volts.  
However, in the analogous art, Hallay teaches in (C 5, L 34-36) a switching device 21 may be a bilateral switch such as a Sidac having a threshold voltage of approximately 240 volts.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Hallay’s switching voltage of 240 volts for Fujii’ threshold voltage, such that, the combination of (Fujii and Hallay) relay, wherein the particular threshold voltage is approximately 240 volts, since selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
July 29, 2022